Citation Nr: 0506223	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The appellant served on active duty from February 1963 to 
January 1967.

This case first came before the Board of Veterans' Appeals 
(the Board) on appeal from a July 2002 rating decision in 
which the Cleveland, Ohio, Regional Office (the RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claims of entitlement to service connection for tinnitus and 
right ankle injury residuals.  The appellant indicated 
disagreement with that decision and, after being issued a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in June 2003.

In February 2004, the Board remanded both issues on appeal.  
In June 2004, the RO granted service connection for right 
ankle injury residuals; that issue, accordingly, is no longer 
on appellate status.  In July 2004, the RO issued a 
supplemental statement of the case with regard to the 
appellant's claim of entitlement to service connection for 
tinnitus, and that issue is again before the Board for 
review.

At his request, the appellant was afforded a personal 
hearing, by means of video teleconferencing, before the 
undersigned Acting Veterans Law Judge in October 2003.  The 
transcript of that hearing has been associated with the 
appellant's VA claims file.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

Tinnitus was not incurred in or as a result of active 
military service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
tinnitus are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist the 
Claimant

The appellant contends that he incurred tinnitus as a result 
of active military service - specifically, he argues that he 
was subject to audio trauma when as part of a crew 
demolishing a radio tower, the resulting explosion resulted 
in tinnitus which has persisted to this day.

Prior to proceeding with an examination of the merits of the 
claim(s), the Board must first determine whether the 
appellant has been apprised of the law and regulations 
applicable to this matter; the evidence that would be 
necessary to substantiate the claims; and whether the claims 
have been fully developed in accordance with the Veterans 
Claims Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The appellant's claim was received in March 2002.  In 
specific compliance with Quartuccio, by letter to the 
appellant dated in April 2002, VA specifically advised the 
appellant that he should provide any and all evidence in his 
receipt that would substantiate his claim, structured towards 
the three elements of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the appellant's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  Because 
the April  2002 letter thus advised the appellant that he 
should provide all relevant evidence in his possession 
towards his claim, and such was accomplished prior to the 
July 2002 RO adjudication of the claim, VA has complied with 
its duty to notify.  Pellegrini, supra. 

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  During the course of a video conference 
hearing in October 2003, the appellant was advised to attempt 
to obtain medical records, including receipts, from F.S.B., 
M.D., reported by the appellant to have diagnosed tinnitus.  
The appellant was advised that if he were to ascertain that 
Dr. F.S.B. was no longer in practice, he could contact the 
physician's successor (i.e., the physician who purchased the 
practice) in order to possibly retrieve such records of 
treatment.  

In March 2004, however, the appellant advised VA that medical 
records generated by Dr. F.S.B. were in the possession of a 
Dr. M.  In this regard, the record indicates that in December 
1996, Dr. M. forwarded all copies of the appellant's medical 
records to the RO.  These records do not reflect treatment or 
complaints relative to tinnitus.  

Thus, the record does not contain a medical opinion linking 
the appellant's tinnitus to any incident of military service.  
In this circumstance, there is no duty on the part of VA to 
provide a further medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  


The Merits of the Claim

As noted, the appellant argues he incurred tinnitus while on 
active military duty.   Having carefully considered the 
appellant's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claim and the appeal will be 
denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Firstly, apart from the appellant's current report, there is 
no mention in the record of the occurrence of the demolition 
of the radio tower while the appellant was in service - and 
the appellant's service medical records are devoid of any 
mention of hearing loss or tinnitus symptoms, notwithstanding 
the appellant's current report that he has had the symptom 
since the destruction of the radio tower.  The second prong 
of the Cuevas inquiry is not substantiated.   

However, the claim is not being denied solely upon the lack 
of evidence of an in-service event.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).  Assuming that the 
appellant has tinnitus, there is no competent opinion linking 
the disorder to any incident of military service.  In this 
regard, the Board has carefully considered the appellant's 
account, as well as that of his spouse, but finds that they 
are not availing in light of the other evidence of record.

Under 38 C.F.R. § 3.303(b), pertaining to chronicity of a 
disorder or continuity of symptoms, a veteran may utilize 
"the chronic disease shown as such in service" provision 
when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumptive period; and, (2) that the veteran presently has 
the same condition.  With respect to the first element there 
are two questions; (a) is medical evidence needed to 
demonstrate the existence in service or in the presumption 
period of such a chronic disease, or will lay evidence 
suffice; and, (b) must such evidence be contemporaneous with 
the time period to which it refers, or can post-service or 
post-presumption-period evidence address existence in 
service.  Savage v. Gober, 10 Vet. App. 488 (1997)

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (Medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).  

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption- period may suffice.  The Court noted that the 
language of the regulation (i.e, "first shown as a clear-cut 
clinical entity, at some later date") appears to contemplate 
the use of post- service or post-presumption-period evidence 
of in-service or presumption-period disease.  Further, to the 
extent that the language of the regulation is ambiguous, 
"interpretive doubt is to be construed in the veteran's 
favor."  Savage, supra, citing Brown v. Gardner, 513 U.S. 
115, 117-18 (1994).  

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

Here, there is no medical or lay evidence to demonstrate the 
development of tinnitus in service.  Indeed, although the 
appellant reported he was diagnosed and treated for the 
disorder by a family physician of 25 years, efforts to 
substantiate such treatment, and the presumable nexus it 
would show between the current disorder and military service, 
have not availed him.  
Given the appellant's report of having been treated for 
tinnitus from a point early on after service, his report is 
belied and with his spouse's is far too attenuated - the 
Board is unable to conclude that tinnitus was incurred in 
service or direct that further medical inquiry be undertaken.

 The appeal is therefore denied.




	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals




